DETAILED ACTION
This office action is in response to the communication received on 03/23/2021 concerning application no. 16/084,638 filed on 09/13/2018.
Claims 1-9, 12-14, and 16-23 are pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1 and 13-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 12, 14, 16-17, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


For purposes of examination, the Office is considering the laparoscope being inserted in the body to be an active element.

Claim 1, lines 9-10, recite “receive an ultrasound image of the object of interest from an ultrasound device inserted in the body”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the ultrasound device that is inserted in the body is an active claim element or is part of the functional language regarding the use of processor. Furthermore, if the ultrasound device being inserted in the body is an active element, the claim is subject to a 35 U.S.C. 101 rejection for a claiming a human organism (See below).
For purposes of examination, the Office is considering the ultrasound device being inserted in the body to be an active element.

Claim 1, lines 11-12, recite “receive a depth image of the object of interest from a depth-sensing imaging device inserted in the body”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the depth-sensing imaging device that is inserted in the body is an active claim element or is part of the functional language regarding the use of processor. Furthermore, if the depth-sensing imaging device being inserted in the body is an active element, the claim is subject to a 35 U.S.C. 101 rejection for a claiming a human organism (See below).
For purposes of examination, the Office is considering the depth-sensing imaging device being inserted in the body to be an active element.

Claim 14, lines 6-7, recite “receive a laparoscope image of the object of interest from a laparoscope inserted in the body”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the laparoscope that is inserted in the body is an active claim element or is part of the functional language regarding the use of processor. Furthermore, if the laparoscope being inserted in the body is an active element, the claim is subject to a 35 U.S.C. 101 rejection for a claiming a human organism (See below).
For purposes of examination, the Office is considering the laparoscope being inserted in the body to be an active element.

Claim 14, lines 8-9, recite “receive an ultrasound image of the object of interest from an ultrasound device inserted in the body”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the ultrasound device that is inserted in the body is an active claim element or is part of the functional language regarding the use of processor. Furthermore, if the ultrasound device being inserted in the body is an active element, the claim is subject to a 35 U.S.C. 101 rejection for a claiming a human organism (See below).
For purposes of examination, the Office is considering the ultrasound device being inserted in the body to be an active element.

Claim 14, line 10, recites “receive a depth image from a depth-sensing imaging device inserted in the body”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the depth-sensing imaging device that is inserted in the body is an active claim element or is part of the functional language regarding the use of processor. Furthermore, if the depth-sensing imaging device being inserted in the body is an active element, the claim is subject to a 35 U.S.C. 101 rejection for a claiming a human organism (See below).


Claims that are not discussed above but are cited to be rejected under 35 U.S.C. 112(b) are also rejected because they inherit the indefiniteness of the claims they respectively depend upon. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1 and 14 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). 
Under an interpretation that the laparoscope, ultrasound device, and depth-sensing imaging device, claims 1 and 14, in their present form, under broadest reasonable interpretation, are claiming human matter. Claims 1 and 14, under broadest reasonable interpretation, are determine a human organism as a body can be a human body.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Shekhar et al. (PGPUB No. US 2014/0303491) in view of Ackerman ("Application of Augmented Reality to Laparoscopic Surgery", 2002, The University of North Carolina at Chapel Hill).

Regarding claims 1, 13, and 14, Shekhar teaches a calculation system for superimposing a laparoscopic image and an ultrasound image of an object of interest in a body, the calculation system comprising: 
a computer processor (Image processing and spatial registration in the AF Fusion Module); 
a non-transitory computer readable medium storing instructions that, when executed by the computer processor (Paragraph 0062 teaches that the AR fusion module has a software program and memory and a CPU), cause the computer processor to: 
receive a laparoscope image of the object of interest from a laparoscope inserted in the body (Paragraph 0060 teaches that the stereoscopic vision device 105 is a 5 mm laparoscope that is referred to as a “3D laparoscope”. Paragraph 0061 teaches that the stereoscopic video images are streamed to the AR fusion module 115. Fig. 11 shows images in the left-most column that are laparoscopic camera views. Paragraphs 0063-0065 teaches that the 3D laparoscope and the LUS transducer are tracked and used in a OR operation for a surgery. Fig. 2 shows surgery where the tools are inserted in the body);
Paragraph 0060 teaches that a laparoscopic ultrasound scanner 110 (LUS transducer) used to acquire ultrasound images. Paragraph 0061 teaches that the LUS images are streamed to the AR fusion module 115. Fig. 11 shows images in the middle column that are LUS ultrasound image views. Paragraphs 0063-0065 teaches that the 3D laparoscope and the LUS transducer are tracked and used in a OR operation for a surgery. Fig. 2 shows surgery where the tools are inserted in the body); and 
superimpose the laparoscopic image and the ultrasound image to generate a superimposed image using the extracted depth cue information (Paragraph 0061 teaches that the location and orientation of the LUS and the stereoscopic system are tracked and used to determine the overlaying of the two image types. Fig. 11 shows the fused image of the ultrasound image and the laparoscopic image).
However, Shekhar is silent regarding a calculation system, comprising a processor to:
receive a depth image from a depth-sensing imaging device inserted in the body, wherein the depth image comprises depth data defining a surface of an the object of interest; 
extract depth cue information from the depth data providing depth cues derived from the defined surface of the object of interest.
In an analogous imaging field of endeavor, regarding the augmented reality for diagnostic medical purposes, Ackerman teaches a calculation system, comprising a processor to:
receive a depth image from a depth-sensing imaging device inserted in the body (Fig. 9.7 shows a depth determination laparoscope that is inserted in the body cavity), wherein the depth image comprises depth data defining a surface of an the object of interest (Paragraph 3 of page 114 teaches that the images acquired by the system is able to extract and render three-dimensional surfaces); 
extract depth cue information from the depth data providing depth cues derived from the defined surface of the object of interest (Paragraph 3 of page 114 teaches that the images acquired by the system is able to extract and render three-dimensional surfaces. Paragraph 2 of the page 112 teaches that the system is able to extract depth information. Table A.1 teaches the depth cue information that is obtained).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Shekhar with Ackerman’s teaching of depth imaging device that is inserted in the body and obtains a depth image that is used to provide depth cues for the surface information of the object of interest. This modified apparatus would provide the user with surgical information that may result in faster recovery, smaller scars, and less postoperative pain (Paragraph 3 of page 24 of Ackerman).

Regarding claim 12, modified Shekhar teaches the calculation system in claim 1, as discussed above.
	Shekhar further teaches a calculation system, wherein the instructions further cause the computer processor to warp the ultrasound image to fit a focal length of the laparoscope and image distortions (Paragraph 0060 teaches that the laparoscope has a fixed length of 2.95 cm. Paragraph 0124 teaches that the images can be taken from the ultrasound volume and composited and fitted to the stereoscopic images. These stereoscopic images are from the laparoscope. Paragraph 0062 teaches that the AR fusion module has a software program and memory and a CPU).

Claims 2-3 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shekhar et al. (PGPUB No. US 2014/0303491) in view of Ackerman ("Application of Augmented Reality to Laparoscopic Surgery", 2002, The University of North Carolina at Chapel Hill) further in view of Bichlmeier et al. ("The Virtual Mirror: A New Interaction Paradigm for Augmented Reality Environments", Sept. 2009, IEEE Transactions on Medical Imaging, Vol. 28 No. 9, pg. 1498-1510).

Regarding claim 2, modified Shekhar teaches the calculation system in claim 1, as discussed above.

	In an analogous imaging field of endeavor, regarding the image processing with depth cue information, Bichlmeier teaches wherein the instructions further cause the computer processor to determine a form and a location of a literal shadow to be visualized in the superimposed image based on the extracted depth cue information, and wherein the superimposed image includes the literal shadow (Paragraph 3 of page 1501 teaches that the shading of the object can be gained from the depth cue occlusion. Fig. 2 shows the combination of both projective light effects with one of the first versions of the Virtual Mirror).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Shekhar and Ackerman with Bichlmeier’s teaching of determining a shadow form and location in a superimposed image. This modified apparatus would provide the user with improved depth perception, a better understanding of complex structures, improved navigational tasks, and visually accessing physically restricted areas (Paragraphs 4-7 of page 1499 of Bichlmeier).

Regarding claims 3 and 18, modified Shekhar teaches the calculation system in claim 1, as discussed above.
	However, the combination of Shekhar and Ackerman is silent regarding a calculation system, wherein the instructions further cause the computer processor to determine a form and a location of an occlusion to be visualized in the superimposed image based on the extracted depth cue information, and wherein the superimposed image includes the occlusion.	
In an analogous imaging field of endeavor, regarding image processing based on occlusion depth cures, Bichlmeier teaches a calculation system, wherein the instructions further cause the computer Paragraph 3 of page 1503 teaches that the system is able to compile real and virtual imagery like real object occlusions. Paragraph 2 of page 1501 teaches that the cues can contribute to the perception of the depth when the visualization includes occlusion. Paragraph 1 of page 1504 teaches that the closure of the blood vessels can be seen and treated with the augmented views).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Shekhar and Ackerman with Bichlmeier’s teaching of determining an occlusion. This modified apparatus would provide the user with improved depth perception, a better understanding of complex structures, improved navigational tasks, and visually accessing physically restricted areas (Paragraphs 4-7 of page 1499 of Bichlmeier).

Claims 4-6 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shekhar et al. (PGPUB No. US 2014/0303491) in view of Ackerman ("Application of Augmented Reality to Laparoscopic Surgery", 2002, The University of North Carolina at Chapel Hill) further in view of Rosenthal et al. (“Augmented Reality Guidance for Needle Biopsies: A Randomized, Controlled Trail in Phantoms”, September 2002, Medical Image Analysis, Vol. 6, No. 3, pages 313-320)

Regarding claims 4 and 19, modified Shekhar teaches the calculation system in claim 1, as discussed above.
Shekhar further teaches a calculation system,
wherein the ultrasound image visualizes a cross section of the object of interest in an ultrasound plane (Fig. 11 shows an LUS ultrasound image that is overlaid on a laparoscope image and to be displaying the interior of the object of interest. For example, LUS ultrasound image 1105 shows the intrahepatic vessels of the tumor within the liver).
However, the combination of Shekhar and Ackerman is silent regarding a calculation system, 

	In an analogous imaging field of endeavor, regarding image processing, Rosenthal teaches a calculation system, 
wherein the instructions further cause the computer processor to calculate a form and a position of a hole in the object of interest to be visualized in the superimposed image (Fig. 3 shows a slice with a digital cut that is shown on the HMD view. This is showing the ultrasound planes position with respect to the breast phantom that is being imaged. Paragraph 3 of page 243 teaches that the graphics computer is able to receive data and output video streams for the procedure). 
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Shekhar and Ackerman with Rosenthal’s teaching of a cross-section of an object in an ultrasound plane with a hole in the object of interest. This modified device would allow a user utilize a digital based surgical assist system that is able to have an improved accuracy (Abstract of Rosenthal).

Regarding claims 5 and 20, modified Shekhar teaches the calculation system in claim 1, as discussed above.
Shekhar further teaches a calculation system,
wherein the ultrasound image visualizes a cross section of the object of interest in an ultrasound plane (Fig. 11 shows the LUS image in the form of a cross section that is intersecting the gall bladder in image 1100, intrahepatic vessels in a tumor in image 1105, and a common bile duct in image 1110). 
However, the combination of Shekhar and Ackerman is silent regarding a calculation system, 
wherein the instructions further cause the computer processor to virtually cut the object of interest along the ultrasound plane, and to display the object of interest with a resulting virtual cut in the superimposed image.

wherein the instructions further cause the computer processor to virtually cut the object of interest along the ultrasound plane, and to display the object of interest with a resulting virtual cut in the superimposed image (Paragraph 3 of page 243 teaches that the graphics computer is able to receive data and output video streams for the procedure. See modified Fig. 3 below).

    PNG
    media_image1.png
    437
    387
    media_image1.png
    Greyscale

Modified Fig. 3
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Shekhar and Ackerman with Rosenthal’s teaching of a cross-section of an object of interest in an ultrasound plane with a virtual cut in the superimposed image. This modified device would allow a user utilize a digital based surgical assist system that is able to have an improved accuracy (Abstract of Rosenthal).

Regarding claim 6, modified Shekhar teaches the calculation system in claim 5, as discussed above.
However, the combination of Shekhar and Ackerman is silent regarding a calculation system, 

wherein the instructions further cause the computer processor to virtually stain the inner part of the object of interest with a color that is different from a color of the outer surface of the object of interest.
In an analogous imaging field of endeavor, regarding image processing, Rosenthal teaches a calculation system, 
wherein the superimposed image with the resulting virtual cut shows an outer surface of the object of interest and an inner part of the object of interest (The outer surface is shown to be skin colored or white on the Fig. 3 with respect to the virtual cut. See modified Fig. 3 below), and 
wherein the instructions further cause the computer processor to virtually stain the inner part of the object of interest with a color that is different from a color of the outer surface of the object of interest (Paragraph 3 of page 243 teaches that the graphics computer is able to receive data and output video streams for the procedure. Fig. 3 shows that the inner part is a dark red and the outline is a light red. See modified Fig. 3 below)

    PNG
    media_image2.png
    595
    590
    media_image2.png
    Greyscale

Modified Fig. 3
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Shekhar and Ackerman with Rosenthal’s teaching .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shekhar et al. (PGPUB No. US 2014/0303491) in view of Ackerman ("Application of Augmented Reality to Laparoscopic Surgery", 2002, The University of North Carolina at Chapel Hill) further in view of Rosenthal et al. (“Augmented Reality Guidance for Needle Biopsies: A Randomized, Controlled Trail in Phantoms”, September 2002, Medical Image Analysis, Vol. 6, No. 3, pages 313-320) further in view Mishra et al. (“Optimum Shadow-Casting Illumination for Endoscopic Task Performance”, August 2004, Archives of Surgery, Vol. 139 No. 8, pages 889-892).

Regarding claim 7, modified Shekhar teaches the calculation system in claim 6, as discussed above.
However, the combination of Shekhar, Ackerman, and Rosenthal is silent regarding a calculation system, wherein the instructions further cause the computer processor to: 
receive data about a position and an extension of a virtual light source,
determine a form and a location of an artificial shadow in the superimposed image based on the extracted depth cue information and based on the position and the extension of the virtual light source, and
adapt at least one of the ultrasound image and the laparoscopic image such that the artificial shadow is visualized in the superimposed image.
	In an analogous imaging field of endeavor, regarding image processing, Mishra teaches a calculation system, wherein the instructions further cause the computer processor to: 
receive data about a position and an extension of a virtual light source (Paragraph 1 of the “Methods” section teaches that the light direction is either perpendicular or at a 60° degree angle),
Paragraph 2 of the “Comments” section teaches that the shadow of the an instrument is able to be viewed by the endoscope. Paragraph 1 of the “Comments” section teaches that the depth cues assist the improving the view of the endoscope. Paragraph 2 of the Introduction teaches that the depth cues can improve the depth perception and improve the shadow producing system. Furthermore, the Fig. 2 shows the form of the shadow), and
adapt at least one of the ultrasound image and the laparoscopic image such that the artificial shadow is visualized in the superimposed image (Paragraph 1 of the Introduction teaches that the endoscope can be moved to an optimal distance to account for the casting of shadows in the image).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Shekhar, Ackerman, and Rosenthal with Mishra’s teaching of received position information of a virtual source and an artificial shadow. This modified device would allow a user to perform clinical surgery with improved depth perception without compromising detailed anatomy and tissue planes (Paragraph 3 of page 862 of Mishra).

Claims 8-9, 17, 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Shekhar et al. (PGPUB No. US 2014/0303491) in view of Ackerman ("Application of Augmented Reality to Laparoscopic Surgery", 2002, The University of North Carolina at Chapel Hill) further in view of Casas (PGPUB No. US 2018/0262743).

Regarding claims 8 and 21, modified Shekhar teaches the calculation system in claim 1, as discussed above.
However, the combination of Shekhar and Ackerman is silent regarding a calculation system, wherein the depth data comprises data about at least one of a spatial position or an orientation of the laparoscope, and 

In an analogous imaging field of endeavor, regarding the use of augmented reality for diagnostic medical purposes, Casas teaches a calculation system, 
wherein the depth data comprises data about at least one of a spatial position or an orientation of the laparoscope (Paragraph 0035 teaches that the 3D scanner system is able to determine the location and orientation of the stereoscopic camera 114 based on its relationship to the 3D scanner), and
wherein the depth data comprises data about at least one of a spatial position or an orientation of the ultrasound device (Paragraph 0142 teaches that the imaging device 106 can have its position tracked indirectly with the 3D scanner 120 and this can be applied to image sources such as ultrasound).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Shekhar and Ackerman with Casas’s teaching of depth images to track the position of a laparoscopic device and an ultrasound probe. This modified device would allow a user to track instruments such as the ultrasound probe and the laparoscopic device in an intraoperative procedures with precise 3D scans and allow for real-time display by the surgeon (Paragraphs 0004-005 of Casas).

Regarding claims 9 and 22-23, modified Shekhar teaches the calculation system in claim 8, as discussed above.
However, the combination of Shekhar and Ackerman is silent regarding a calculation system, wherein the instructions further cause the computer processor to: 
extract the at least one of the spatial position or the orientation of the laparoscope, and the at least one of the spatial position or the orientation of the ultrasound device from the depth data, and

In an analogous imaging field of endeavor, regarding the use of augmented reality for diagnostic medical purposes, Casas teaches a calculation system, wherein the instructions further cause the computer processor to: 
extract the at least one of the spatial position or the orientation of the laparoscope, and the at least one of the spatial position or the orientation of the ultrasound device from the depth data (Paragraph 0035 teaches that the 3D scanner system is able to determine the location and orientation of the stereoscopic camera 114 based on its relationship to the 3D scanner. Paragraph 0057 teaches that all the tracked objects are tracked under a common coordinate system that can determine the position of the stereoscopic camera system 114), and
transform the extracted at least one of the spatial position or the orientation of the laparoscope and the extracted at least one of the spatial position or the orientation of the ultrasound device into a common coordinate system (Paragraph 0142 teaches that the imaging device 106 can have its position tracked indirectly with the 3D scanner 120 and this can be applied to image sources such as ultrasound. Paragraph 0154 teaches that the location and orientation of the ultrasound device can be tracked with the common coordinate system).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Shekhar and Ackerman with Casas’s teaching of using depth images to track the position of a laparoscopic device and an ultrasound prove based on a common coordinate system. This modified device would allow a user to track instruments such as the ultrasound probe and the laparoscopic device in an intraoperative procedures with precise 3D scans and allow for real-time display by the surgeon (Paragraphs 0004-005 of Casas).


However, the combination of Shekhar and Ackerman is silent regarding a calculation system, 
wherein the depth- sensing imaging device comprises a time-of-flight (TOF) camera configured to measure round-trip times for light pulses to travel from an emitter to the surface of the object of interest and back to an image sensor, wherein the depth image is determined from measured round-trip times.
	In an analogous imaging field of endeavor, regarding the use of augmented reality for diagnostic medical purposes, Casas teaches a calculation system, 
wherein the depth- sensing imaging device comprises a time-of-flight (TOF) camera configured to measure round-trip times for light pulses to travel from an emitter to the surface of the object of interest and back to an image sensor, wherein the depth image is determined from measured round-trip times (Paragraph 0077 teaches that the 3D scanner can be a TOF laser scanner in combination with the TOF camera. Paragraph 0150 teaches that the shape and size can be determine based on stereo triangulation and paragraph 0144 teaches that distance and angle is used on the surface measurement. Paragraph 0129 teaches that the TOF camera is able to measure the depth information in real time).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Shekhar and Ackerman with Casas’s teaching of the use of a TOF camera with light pulses to obtain depth information. This modified device would allow a user to track instruments such as the ultrasound probe and the laparoscopic device in an intraoperative procedures with precise 3D scans and allow for real-time display by the surgeon (Paragraphs 0004-005 of Casas).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Shekhar et al. (PGPUB No. US 2014/0303491) in view of Ackerman ("Application of Augmented Reality to Laparoscopic Surgery", .

Regarding claim 16, modified Shekhar teaches the calculation system in claim 1, as discussed above.
However, the combination of Shekhar and Ackerman is silent regarding a calculation system, wherein the depth- sensing imaging device comprises an infrared (IR) structured light projector, an IR camera, and a normal colour camera, wherein distances between the IR camera and the surface of the object of interest are calculated based on distortion of a projected IR light pattern from the IR structured light projector, the depth image is determined from the calculated distances.
In an analogous imaging field of endeavor, regarding 3D surface image processing for medical procedures, Sela teaches a calculation system, 
wherein the depth- sensing imaging device comprises an infrared (IR) structured light projector (Paragraph 0068 teaches a laser projects a pattern. Paragraph 0007 teaches that the projector is able to project infrared light), an IR camera (IR Camera in paragraph 0069), and a normal colour camera (Video camera in paragraph 0069), wherein distances between the IR camera and the surface of the object of interest are calculated based on distortion of a projected IR light pattern from the IR structured light projector, the depth image is determined from the calculated distances (Paragraph 0069 teaches that the focal lengths and the distortion coefficients are identified. Paragraph 0077 teaches that the cameras are able to acquire images and the distortion pattern to identify the 3D surface. Paragraph 0090 teaches that the depth that is acquired can be compared to a threshold distance).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Shekhar and Ackerman with Sela’s teaching of the use of an IR light projection and camera system to obtain depth information. This modified apparatus would provide the user with fast and accurate high resolution 3D image information of objects and with absolute depth measurement information (Paragraphs 0005 and 0008 of Sela).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL PARTAP S VIRK whose telephone number is (571)272-8569.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 408-918-9701.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/A.S.V./Examiner, Art Unit 3793                                                                                                                                                                                                        

/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793